ORDER
The Office of Disciplinary Counsel has filed a petition asking that respondent be transferred to incapacity inactive status pursuant to Rule 28, RLDE, Rule 413, SCACR, and requesting appointment of an attorney to protect the interests of his clients pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent is placed on incapacity inactive status until further order of the Court.
IT IS FURTHER ORDERED that LeRoy Laney, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts), and any other law office account(s) respondent may maintain. Mr. Laney shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Laney may make disbursements from respondent’s trust account(s), escrow account(s), operating *163account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that LeRoy Laney, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that LeRoy Laney, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Laney’s office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
/sI Jean Hoefer Toal, C.J.
FOR THE COURT